DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 8-12, 14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11287407. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application

2. A system comprising:

a plurality of molecule detectors, wherein each molecule detector of the plurality of molecule detectors is disposed at a different location within a geographic area and configured to generate information representative of one or more target molecules present in samples of an environment,
a reverse gas stack modelling device communicatively coupled to the plurality of molecule detectors, the reverse gas stack modelling device comprising:

a memory; and one or more processors communicatively coupled to the memory and configured to:

obtain location information representative of the different locations corresponding to the plurality of molecule detectors; receive, from the plurality of molecule detectors, the information representative of the molecules present in the samples;

determine a dynamic reverse gas stack model for the one or more target molecules by back-calculating a dispersion of the one or more target molecules from the different locations corresponding to the plurality of molecule detectors to a location for a source or effluent for the one or more molecules, the information representative of the one or more molecules present in the samples and the location information, wherein the reverse gas stack model is configured to visually represent an atmospheric, Gaussian dispersion of a plume corresponding to the one or more molecules, wherein the reverse gas stack model is determined without using characteristics associated with the source or effluent for the one or more molecules as independent variables, and wherein the characteristics associated with the source or effluent comprises one or more of the location for the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent; and

predict the location for the source or effluent for the one or more target molecules based on the reverse gas stack model.

(see also claim 34)













































3. The system of claim 2, wherein the geographic area comprises a city or portion of the city.





8. The system of claim 2, wherein each molecule detector of the plurality of molecule detectors comprises a Raman spectrometer, an infrared (IR) spectrometer, a chemical sensor, or a mass spectrometer.





9. The system of claim 2, wherein the one or more processors are configured to obtain additional data from one or more data sources, and wherein the predicted location of the source or effluent is determined based on the additional data.

10. The system of claim 9, wherein the additional data comprises wind speed data, wind direction data, temperature data, barometric pressure data, infrastructure data, or a combination thereof.













11. The system of claim 2, wherein each molecule detector of the plurality of molecule detectors comprises a sampling pump configured to increase a sampling volume by increasing throughput of the molecule detector.

12. The system of claim 2, wherein the molecule detector comprises specific detectors for one or more types of molecules associated with chemicals comprising polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1- trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, and 1,2-dichloroethane.




















14. A method for detecting a source for one or more molecules comprising:

obtaining, by one or more processors, location information identifying locations of a plurality of molecule detectors within a geographic area, wherein each molecule detector of the plurality of molecule detectors is configured to generate information representative of one or more target molecules present in samples of an environment;
receiving, by the one or more processors from the plurality of molecule detectors, the information representative of the molecules present in the samples;

determining, by the one or more processors, a dynamic reverse gas stack model for the one or more target molecules by back-calculating a dispersion of the one or more target molecules from the locations corresponding to the plurality of molecule detectors to a location for a source or effluent for the one or more molecules, the information representative of the one or more molecules present in the samples and the location information, wherein the reverse gas stack model is configured to visually represent an atmospheric, Gaussian dispersion of a plume corresponding to the one or more molecules, wherein the reverse gas stack model is determined without using characteristics associated with the source or effluent for the one or more molecules as independent variables, and wherein the characteristics associated with the source or effluent comprises one or more of the location for the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent; and

predicting, by the one or more processors, the location for the source or effluent for the one or more target molecules based on the reverse gas stack model.

18. The method of claim 14, wherein each molecule detector of the plurality of molecule detectors comprises a Raman spectrometer, an infrared (IR) spectrometer, a chemical sensor, or a mass spectrometer.

19. The method of claim 14, wherein the one or more processors are configured to obtain additional data from one or more data sources, and wherein the predicted location of the source or effluent is determined based on the additional data, wherein the additional data comprises wind speed data, wind direction data, temperature data, barometric pressure data, infrastructure data, or a combination thereof.


20. The method of claim 14, wherein the molecule detector comprises specific detectors for one or more types of molecules associated with chemicals comprising polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1- trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, and 1,2-dichloroethane.

US 11287407

1. A system comprising: 

a molecule detector adapted to generate information representative of a presence of one or more target molecules based on one or more samples of an environment; 
a positioning system configured to generate location information representative of one or more sample locations, each of the one or more sample locations corresponding to a location where a sample of the one or more samples of the environment was obtained; and 

a processor communicatively coupled to the molecule detector and to the positioning system, wherein the processor: 

receive the information representative of the presence of one or more target molecules and the location information; 



determines, based on the information representative of the presence of one or more molecules and the location information, a dynamic reverse gas stack model for the one or more target molecules by back-calculating a dispersion of the one or more target molecules from the one or more sample locations to a location for a source or effluent for the one or more target molecules, wherein the reverse gas stack model is configured to visually represent an atmospheric, Gaussian dispersion of a plume corresponding to the one or more target molecules, wherein the reverse gas stack model is determined without using characteristics associated with the source or effluent for the one or more target molecules as independent variables, and wherein the characteristics associated with the source or effluent comprises one or more of the location for the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent; and 


predicts the location for the source or effluent for the one or more target molecules based on the reverse gas stack model.

34. A system for locating a source or effluent of one or more target molecules, comprising: 

one or more molecule detectors adapted to generate information representative of a presence of one or more target molecules based on one or more samples of an environment; a positioning system configured to generate location information representative of one or more sample locations, each of the one or more sample locations corresponding to a location where a sample of the one or more samples of the environment was obtained; 

an electronic device comprising at least one processor, and a memory coupled the to the at least one processor, the electronic device configured to: receive the information representative of the presence of one or more target molecules and the location information; determine, based on the information representative of the presence of one or more molecules and the location information, a dynamic reverse gas stack model for the one or more target molecules by back-calculating a dispersion of the one or more target molecules from the one or more sample locations to a location for a source or effluent for the one or more target molecules, wherein the reverse gas stack model is configured to visually represent an atmospheric, Gaussian dispersion of a plume corresponding to the one or more target molecules, wherein the reverse gas stack model is determined without using characteristics associated with the source or effluent for the one or more target molecules as independent variables, and wherein the characteristics associated with the source or effluent comprises one or more of the location for the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent; and 

predict the location for the source or effluent for the one or more target molecules based on the reverse gas stack model.

45. The system of claim 34, wherein at least one of the one or more molecule detectors is deployed at a known location.
46. The system of claim 45, wherein the known location comprises a location within a city, an event venue, or a combination thereof.

4. The system of claim 1, wherein the molecule detector comprises at least one of a Raman spectrometer, an infrared (IR) spectrometer, a chemical sensor, or a mass spectrometer. 
41. The system of claim 34, wherein the one or more molecule detectors comprise Raman spectrometers, infrared (IR) spectrometers, chemical sensors, mass spectrometers, or a combination thereof.

5. The system of claim 1, wherein the processor further obtains environmental data comprising wind speed data, wind direction data, temperature data, barometric pressure data, or a combination thereof, and wherein the predicted location of the source or effluent is determined based on the environmental data.
51. The system of claim 34, further comprising: at least one environmental sensor communicatively coupled to the electronic device, wherein at least one environmental sensor is configured to generate environmental data associated with the one or more sampled locations, and wherein the electronic device is further configured to: receive, from the at least one environmental sensor, the environmental data; and predict the location of the source of the one or more target molecules based on the environmental data.
52. The system of claim 51, wherein the environmental data comprises wind speed, wind direction, ambient temperature, and barometric pressure.

8. The system of claim 1, further comprising one or more sampling pumps configured to increase a sampled volume, wherein the one or more sampling pumps increase the sampled volume by increasing throughput of the molecule detector.

9. The system of claim 1, wherein the molecule detector comprises specific detectors for one or more types of molecules associated with chemicals comprising polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, and 1,2-dichloroethane.
35. The system of claim 34, wherein the reverse gas stack model has a Gaussian dispersion for the one or more target molecules over the one or more sampled locations.
36. The system of claim 35, wherein the molecule detector comprises specific detectors for detecting the presence of one or more types of molecules corresponding to polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, 1,2-dichloroethane, or a combination thereof.

10. A method for detecting a source for one or more molecules comprising: 

receiving, by a processor from a molecule detector, information representative of a presence of one or more target molecules based on one or more samples of an environment and location information representative of one or more sample locations, each of the one or more sample locations corresponding to a location where a sample of the one or more samples of the environment was obtained; 



determining, by the processor, a dynamic reverse gas stack model for the one or more target molecules over at least a portion of the one or more locations based on the information representative of the presence of one or more molecules and the location information by back-calculating a dispersion of the one or more target molecules from the one or more sample locations to a location for a source or effluent for the one or more target molecules, wherein the dynamic reverse gas stack model is configured to visually represent an atmospheric, Gaussian dispersion of a plume corresponding to the one or more target molecules, wherein the dynamic reverse gas stack model is determined without using characteristics associated with the source or effluent of the one or more target molecules as independent variables, and wherein the characteristics associated with the source or effluent comprises one or more of the location for the source or effluent, elevation the source, and emission rate the source; and 

predicting the location for the source or effluent of the one or more target molecules based on the dynamic reverse gas stack model.


14. The method of claim 10, wherein the molecule detector comprises at least one of a Raman spectrometer, an infrared (IR) spectrometer, a chemical sensor, or a mass spectrometer.


17. The method of claim 10, further comprising receiving infrastructure data and eliminating or enhancing the predicted location for the source based on a lack of, or presence of, infrastructure including water, electricity, buildings, sewage, wind or a combination thereof.





19. The method of claim 10, wherein the molecule detector comprises specific detectors for detecting the presence of one or more types of molecules corresponding to polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, 1,2-dichloroethane, or a combination thereof.


Claims 4 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11287407 in view of Cogill (US 20160290979). 

As per claim 4, U.S. Patent No. 11287407 does not expressly disclose wherein the geographic area comprises a refinery, a chemical production facility, an oil production facility, an underground area, or a building.

Cogill discloses wherein the geographic area comprises a refinery, a chemical production facility, an oil production facility, an underground area, or a building (see paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11287407 with the teachings of Cogill, i.e. attaching a sensor to a building, for the adventurous benefit using conventional placement to monitor air/gas conditions within a city. 
As per claim 15, U.S. Patent No. 11287407 does not expressly disclose wherein the geographic area comprises a city or portion of the city.

Cogill discloses wherein the geographic area comprises a city or portion of the city (see paragraphs 0006, 0068, and 0098).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11287407 with the teachings of Cogill, i.e. attaching a sensor to a building, for the adventurous benefit using conventional placement to monitor air/gas conditions within a city. 

As per claim 16, U.S. Patent No. 11287407 does not expressly disclose wherein the geographic area comprises a refinery, a chemical production facility, an oil production facility, an underground area, or a building.

Cogill discloses wherein the geographic area comprises a refinery, a chemical production facility, an oil production facility, an underground area, or a building (see paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11287407 with the teachings of Cogill, i.e. attaching a sensor to a building, for the adventurous benefit using conventional placement to monitor air/gas conditions within a city. 
Claims 5-6, 13, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11287407 in view of Kulesz (US 20060187017). 

As per claim 5, U.S. Patent No. 11287407 does not expressly disclose wherein the plurality of molecule detectors are permanently installed at the different locations.

Kulesz discloses wherein the plurality of molecule detectors are permanently installed at the different locations (see paragraphs 0038 and 0064). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11287407 with the teachings of Kulesz, i.e. attaching fixed across a city, for the adventurous benefit using conventional placement to monitor air/gas conditions within a city. 

As per claim 6, U.S. Patent No. 11287407 does not expressly disclose wherein the plurality of molecule detectors are temporarily installed at the different locations.

Kulesz discloses wherein the plurality of molecule detectors are temporarily installed at the different locations (see paragraph 0065). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11287407 with the teachings of Kulesz, i.e. temporarily positioning sensor placement, for the advantageous of temporarily monitoring specification events at different locations. 

As per claim 13, U.S. Patent No. 11287407 does not expressly disclose wherein the plurality of molecule detectors are attached to buildings, street lamps, signs, subway systems, sewer systems, or other infrastructure within the geographic area.

Kulesz discloses wherein the plurality of molecule detectors are attached to buildings, street lamps, signs, subway systems, sewer systems, or other infrastructure within the geographic area (see paragraphs 0038 and 0064-0065). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11287407 with the teachings of Kulesz, i.e. temporarily positioning sensor placement, for the advantageous of temporarily monitoring specification events at different locations. 

As per claim 17, U.S. Patent No. 11287407 does not expressly disclose wherein the plurality of molecule detectors are permanently or temporarily installed within the geographic area.

Kulesz discloses wherein the plurality of molecule detectors are permanently or temporarily installed within the geographic area (see paragraphs 0038 and 0064-0065). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11287407 with the teachings of Kulesz, i.e. temporarily positioning sensor placement, for the advantageous of temporarily monitoring specification events at different locations. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11287407 in view of Shahraz (US 20150310731). 

As per claim 7, U.S. Patent No. 11287407 does not expressly disclose wherein the location information is obtained from the memory of the reverse gas stack modelling device.

Shahraz discloses wherein the location information is obtained from a memory (see paragraphs 0009 and 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11287407 with the teachings of Shahraz, i.e. store a location of the sensors in a memory device, for the advantageous benefit of properly identifying the location of the various sensors. 
 
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11287407 in view of Hurtado (US 6577906). 
As per claim 21, U.S. Patent No. 11287407 does not expressly discloses generating an additional reverse gas stack model using additional information obtained by a mobile molecule detection platform in response to detecting one or more target molecules based on the samples obtained from the plurality of molecule detectors.

Hurtado discloses generating an additional plume model using additional information obtained by a mobile molecule detection platform in response to detecting one or more target molecules based on the samples obtained from the plurality of molecule detectors (see Abstract, Figs 7 and 8, column 4 line 40-column 5 line 45, and column 9 lines 25-40).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11287407 with the teachings of Hurtado, i.e. modeling multiple plumes, for the advantageous benefit of accurately detecting and locating a plurality of gas leaks using mobile detectors. 


Allowable Subject Matter
Claims 2-21 would be allowable, barring the outstanding Double Patenting Rejections set forth in this Office action.

As per claim 2, the prior art Kulesz (US 2006/0187017) discloses a system (see Abstract: system) comprising:
a molecule detector adapted to generate information representative of a presence of one or more target molecules based on one or more samples of an environment (see Abstract and paragraphs 0044 and 0050: sensor for detecting the presence of a substances based on samples, such as gas/air/liquid/solid);
a positioning system configured to generate location information representative of one or more locations (see paragraph 0062 and 0065: global positioning system, GPS generates location information for the detectors); and
a processor communicatively coupled to the molecule detector (see Fig. 3 and paragraphs 0048-0051: controller connected to the sensors), wherein each of the one or more locations corresponding to a location where a sample of the one or more samples of the environment was obtained (see paragraphs 0049-0051 and 0100: predicts a plume from the measured concentration values at initial location, i.e. location corresponds to where the sample was obtained), wherein the processor:
receive the information representative of the presence of one or more target molecules (see Fig. 3 and paragraphs 0048-0051: controller connected to the sensors);
determines, based on the information representative of the presence of one or more molecules and the location information, a reverse gas stack model for the one or more target molecules, wherein the reverse gas stack model represents an  atmospheric, dispersion of a plume corresponding to the one or more target molecules, wherein the reverse gas stack model is determined without using characteristics associated with a source or effluent for the one or more target molecules as independent variables, and wherein the characteristics associated with the source or effluent comprises one or more of location of the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent (see paragraphs 0049-0051 and 0100: predicts a plume from the measured concentration values at initial location, plume dispersion is predicted using location and concentration information, and does not rely upon characteristics associated with the source or effluent comprises one or more of location of the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent, meets the limitations of the claimed reverse gas stack model as it a model of a dispersion of a plume according to the limitations of the claim). 

Steele (US 20160146696) discloses wherein each of the one or more locations, generated by the positioning system, correspond to a location where a sample of the one or more samples of the environment was obtained (see Figs 4 and 8 and paragraphs 0035, 0037, 0041, 0045, and 0063: position measurement (GPS) device, combines output of gas concentration with location data, and a plurality of measurement points, gas concentration data is a sample of the environment); and 
wherein the processor is communicatively coupled to the positioning system and wherein the controller is configured to receive location information (see Fig. 1 and paragraphs 0035 and 0037: computer/processor 18c in communication with trace gas measurement device and GPS device, computer system collects data from the recited devices). 

Rella (US 20140032129) discloses wherein the dispersion of the plume is a Gaussian dispersion (see paragraphs 0019 and 0063-0064: Gaussian distribution/dispersion of a plume); and 
wherein the method/system predicts a location for the source or effluent for the one or more target molecules based on the reverse gas stack model (see Abstract and claims 1 and 3). 

However the prior art fails to disclose the claimed combination of a system comprising:
a plurality of molecule detectors, wherein each molecule detector of the plurality of molecule detectors is disposed at a different location within a geographic area and configured to generate information representative of one or more target molecules present in samples of an environment,
a reverse gas stack modelling device communicatively coupled to the plurality of molecule detectors, the reverse gas stack modelling device comprising:
a memory; and one or more processors communicatively coupled to the memory and configured to:
obtain location information representative of the different locations corresponding to the plurality of molecule detectors;
receive, from the plurality of molecule detectors, the information representative of the molecules present in the samples;
determine a dynamic reverse gas stack model for the one or more target molecules by back-calculating a dispersion of the one or more target molecules from the different locations corresponding to the plurality of molecule detectors to a location for a source or effluent for the one or more molecules, the information representative of the one or more molecules present in the samples and the location information, wherein the reverse gas stack model is configured to visually represent an atmospheric, Gaussian dispersion of a plume corresponding to the one or more molecules, wherein the reverse gas stack model is determined without using characteristics associated with the source or effluent for the one or more molecules as independent variables, and wherein the characteristics associated with the source or effluent comprises one or more of the location for the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent; and
predict the location for the source or effluent for the one or more target molecules based on the reverse gas stack mode

Independent claims 14 would be allowable for the same reasons as allowable independent claim 2.  

Dependent claims 3-13 and 15-21 would be allowable due to their dependency upon allowable independent claim 2 or 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leplay (US 20110063116) discloses using forward models that use location and source strength as an input to when creating dispersion models of a gas plumes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865